DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy (KR10-2018-0123961 filed on October 17, 2018) has been received. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 30, 2019 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Lipp on July 1, 2022.

The application has been amended as follows: 
Claim 1: 
A spectrum processing apparatus comprising:  
a temperature modulator configured to perform modulation of a temperature of an object;
a spectrometer configured to obtain a first spectrum based on the temperature of the object which is changed by the modulation; and 
a spectrum processor configured to extract a temperature change vector, which represents characteristics of respective wavelengths according to a change in the temperature, based on the first spectrum, and to correct a second spectrum based on the extracted temperature change vector, 
wherein the spectrometer comprises:
at least one light source configured to emit light onto the object; and
a detector configured to detect light scattered and/or reflected from the object, and
wherein the spectrum processor is further configured to remove noise, caused by the change in the temperature, from the second spectrum by applying a noise removal method including a least square method based on the extracted temperature change vector.

Claim 8: cancelled	 

Claim 10: cancelled  

Claim 14: 
A spectrum processing method comprising:  
performing modulation of a temperature of an object;
obtaining, using a spectrometer, a first spectrum based on the temperature of the object which is changed by the modulation, the spectrometer comprising at least one light source configured to emit light onto the object, and a detector configured to detect light scattered and/or reflected from the object; 
extracting a temperature change vector, which represents characteristics of respective wavelengths according to a change in the temperature, based on the first spectrum; and 
correcting a second spectrum based on the extracted temperature change vector, 
wherein the correcting the second spectrum comprises removing noise, caused by the change in the temperature, from the second spectrum by applying a noise removal method including a least square method based on the extracted temperature change vector.

Claim 18: canceled 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, and all dependent claims thereof, recites “the spectrum processor is further configured to remove noise, caused by the change in the temperature, from the second spectrum by applying a noise removal method including a least square method based on the extracted temperature change vector,” which in combination with the rest of the claimed invention is allowable. The closest teachings to the currently claimed invention, as amended, is US Patent Nos. 6161028, 6198949, 6633771. While these references generally disclose temperature modulation with spectrometer, the references do not teach and/or suggest removing noise based on the extracted temperature change vector in the manner recited in the instant claims. Independent claim 14, and all dependent claims thereof, recites mirrored limitations in method-claim form and is also allowable for substantially similar reasons.
Therefore, claims 1-7, 9, 11-17, 19, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791